 1   RILEY A. CLAYTON
     Nevada Bar No. 005260
 2   rclayton@lawhjc.com

 3
               HALL JAFFE & CLAYTON, LLP
 4                   7425 PEAK DRIVE
                LAS VEGAS, NEVADA 89128
 5                    (702) 316-4111
                     FAX (702)316-4114
 6
     Attorney for Defendant, State Farm Mutual
 7   Fire and Casualty Company parent of
     State Farm Mutual Automobile Insurance Company
 8
                                         UNITED STATES DISTRICT COURT
 9
                                                 DISTRICT OF NEVADA
10
      RIVERPORT INSURANCE COMPANY,                            CASE NO.: 2:18-CV-00330-GMN-NJK
11
                                         Plaintiff,
12                                                            STIPULATION AND ORDER TO EXTEND
              vs.                                             TIME TO FILE MOTIONS (First Request)
13                                                            and TO PRODUCE UNDERWRITING FILE
      STATE FARM FIRE AND CASUALTY                            (First Request)
14    COMPANY, parent of STATE FARM
      MUTUAL AUTOMOBILE COMPANY
15
                                         Defendants.
16

17

18          Defendant, State Farm Fire and Casualty Company, erroneously named as “parent of State Farm

19   Mutual Automobile Insurance Company” (“State Farm”) and Plaintiff, Riverport Insurance Company

20   (“Riverport”) (hereinafter referred to collectively as the “Parties”), hereby submit the instant Stipulation

21   and Order To Extend Time to File Motions (First Request) and To Produce Underwriting File (First

22   Request). This is the Parties’ first stipulation for an extension of time for Riverport to file its

23   Opposition to State Farm’s Motion for Summary Judgment re: Riverport’s Claims For Equitable

24   Indemnity, Equitable Subrogation, and Equitable Contribution (ECF No. 22), which is currently due on

25   December 17, 2018; and the first stipulation for an extension of time for State Farm to produce its

26   underwriting file, which is currently due by December 20, 2018, pursuant to the Court’s December 6,

27   2018 Order (ECF No. 29) granting Riverport’s Motion to Compel (ECF No. 21).

28          Although State Farm is diligently attempting to comply with the Court’s Order (ECF No. 29), the
 1   holiday schedule and associated pre-arranged absences of personnel preclude State Farm from ensuring

 2   timely production of the materials by December 20, 2018. Accordingly, the Parties hereby stipulate to

 3   extend the deadlines for State Farm’s production of the underwriting file, and for Riverport’s Opposition

 4   to State Farm’s Motion for Summary Judgment re: Riverport’s Claims For Equitable Indemnity,

 5   Equitable Subrogation, and Equitable Contribution (ECF No. 22), which may reference materials from

 6   the underwriting file, as follows:

 7          1)       The underwriting file originally to be produced by State Farm by December 20, 2018

 8                  pursuant to the Court’s Order (ECF No. 29) granting Riverport’s Motion to Compel (ECF

 9                  No. 21), is to be produced by December 28, 2018;

10          2)      Riverport’s Opposition to State Farm’s Motion for Summary Judgment re: Riverport’s

11                  Claims For Equitable Indemnity, Equitable Subrogation, and Equitable Contribution

12                  (ECF No. 22), originally due on December 17, 2018, is now due on December 31, 2018;

13                  and

14          3)      State Farm’s Reply is due 14 days after service of Riverport’s Opposition unless the

15                  Court orders otherwise pursuant to LR II 7-2.

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28
                                                         2
 1          The Parties submit that the foregoing extensions are requested in good faith, jointly by the

 2   Parties, and not for the purposes of delay.

 3          IT IS SO STIPULATED.

 4           DATED this 12th day of December, 2018.                DATED this 12th day of December, 2018.
 5           HALL JAFFE & CLAYTON, LLP                             THE FELDMAN FIRM
 6

 7    By:    /s/ Kathy A. McCarthy                           By:   /s/ David J. Feldman
 8           RILEY A. CLAYTON, ESQ.                                DAVID J. FELDMAN, ESQ.
             Nevada Bar No. 005260                                 Nevada Bar No. 005947
 9           KATHY A. MCCARTHY, ESQ.                               8831 W. Sahara Avenue
             Nevada Bar No. 011204                                 Las Vegas, Nevada 89117
10           7425 Peak Drive                                       Attorneys for Plaintiff
             Las Vegas, Nevada 89128
11           Attorneys for Defendant
12
                                                          IT IS SO ORDERED.
13
                                                          Dated this ____
                                                                      13 day of December, 2018.
14

15

16

17

18                                                           Gloria M. Navarro, Chief Judge
                                                             UNITED STATES DISTRICT COURT
19

20

21

22

23

24

25

26

27

28
                                                         3
